No.     92-470

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993



STATE OF MONTANA,
          Plaintiff and Respondent,
     v.
THOMAS E. VAN HAELE,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Sixteenth Judicial District,
               In and for the County of Treasure
               The Honorable Kenneth R. Wilson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Thomas E. Van Haele, Pro Se, Deer Lodge, Montana
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General,
               Micheal S. Wellenstein, Asst. Attorney
               General, Helena, Montana; Lee Xerr,
               Treasure County Attorney, Hysham, Montana


                                  Submitted on Briefs:   July 29, 1993
                                              Decided:   October 12, 1993
Filed:
Justice William E. Hunt, Sr., delivered the opinion of the Court.
        Appellant Thomas Van Haele appeals from a judgment of the
Sixteenth Judicial District Court, Treasure County, based on his
pleas of guilty to one count of incest and one count of sexual
intercourse without consent.                  After suspending time on each count
upon conditions of probation and parole, the District Court
sentenced defendant to a total of 15 years in the Montana State
Prison and designated him a dangerous offender.
        We affirm.
        Appellant asserts various factual defenses and constitutional
errors, including cruel and unusual punishment, double jeopardy,
due     process            violations,      prosecutorial        misconduct,   judicial
misconduct, ineffective assistance of counsel, and improper bail.
n   ---,,..- CIUUL=IIU=
ApprlLaill-
           4
           .    ---&--A-      &L-A.
                               ULCIC-   a n i i e of
                                           uuii        these   violdiions caused him co
plead guilty.               The State asserts that appellant waived all his
factual defenses and constitutional claims by pleading guilty and
that his other claims are not supported by the District Court
record.        We agree.
        On appeal, we determine the sole issue to be whether appellant
voluntarily and intelligently entered his guilty plea.
        In State v. Hilton (1979), 183 Mont. 13, 18, 597 P.2d 1171,
1174, we said that "[o]nce a defendant properly pleads guilty he
waives all factual defenses as well as constitutional violations
which occur prior to the plea."                  (Citing State v. Turcotte (1974),
164 Mont. 426, 428, 524 P.2d 787, 788.)                        Further, we stated that
                                                2
"[tlhereafter, '[hie may only attack the voluntary and intelligent
character of his plea                               . . .' "       Hilton, 597 P.2d at 1174 (citations
omitted).
            The District Court record reveals that appellant appeared
before the court with counsel and was not intimidated or coerced
into entering pleas of guilty to the two counts.                                                              Rather, he
entered voluntary and intelligent pleas.                                             According to the record,
appellant knowingly waived his rights to a jury trial, to confront
and cross-examine witnesses, to have witnesses testify on his
behalf, to not be compelled to incriminate himself, and to appeal
a jury verdict of guilty.                                          Further, appellant attested that:
(1) he                understood                the       plea          bargain     agreement          and      was   not
emotionally or mentally disabled or impaired by drugs, alcohol, or
~   L   ~   ~
                :".4.:--
                  ~    L   A
                               --A:-:--
                               ~ ~ L U A L LVL =~
                                ~ =    A    I
                                                    -4.
                                                    L L
                                                    a
                                                          &.
                                                           L.
                                                          LU=
                                                                &:-..
                                                                 LA^=
                                                                          .
                                                                          c
                                                                          VL
                                                                               ..-*-.":--
                                                                               =LLL=LALZ~
                                                                                            &L-    -7-..
                                                                                            L I L ~ p A = a
                                                                                                                       4..
                                                                                                              ayLv=w=&iL,



(2) he was entering into the plea bargain agreement voluntarily and

intelligently; and (3) he was competent to enter the pleas.
            In sum, the record reflects that appellant's appeal is without
merit.                On these facts, we hold that appellant voluntarily and
intelligently entered pleas of guilty to the counts charged in the
amended complaint.
            We affirm.
            Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result

to Montana Law Week, State Reporter and West Publishing Company.




We concur:
                                    October 12. 1993

                             CERTIFICATE O F SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


THOMAS E. VAN HAELE
700 Conley Lake Rd.
Deer Lodge, MT 59722


Karen E. Van Haek
Box 284
Hysham, MT 59038




HOII.Jiisepii P. ivfarutek, iiiiurr~ey
                                     Generai
Michael Wellenstein, Assistant
Justice Bldg.
Helena. MT 59620


Lee R. Kerr
Treasure County Attorney
P.O. Box 72
Hysham, MT 59038
ED SMITH
CLERK OF THE SUPREME COURT
STATE O E MONTANA,